                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 17-4788 (DSD/DTS)

Erich J. Rosenwinkel,

                 Plaintiff,

v.                                                    ORDER

Entrust Datacard Corporation,

                 Defendant.


     Michael J. Minenko, Minenko Law, LLC, 2051 Killebrew Drive,
     Suite 611, Bloomington, MN 55425, counsel for plaintiff.

     Lillian Terese Dobson, Marilyn J. Clark, Dorsey & Whitney,
     LLP, 50 South Sixth Street, Suite 1500, Minneapolis, MN 55402,
     counsel for defendant.


     This matter is before the court upon the motion for summary

judgment by defendant Entrust Datacard Corporation (Datacard).

After a review of the file, record, and proceedings herein, and for

the following reasons, the court denies the motion.



                              BACKGROUND

     This     employment   discrimination   dispute   arises   out   of

Datacard’s decision to terminate plaintiff Erich J. Rosenwinkel’s

employment.

I.   The Parties

     Datacard “provides solutions for identity payment and security

applications to primarily financial institutions, governments and

other commercial enterprises.”       Steele Dep. at 6:22-7:2.        In
January 2013, Datacard hired Rosenwinkel for a sales position.

Rosenwinkel Dep. at 68:20-69:17.              In April 2016, Datacard promoted

Rosenwinkel to North America Sales Director for Identity and Access

Management.1       Id. at 74:11-75:4.          In that role, Rosenwinkel was

responsible for developing and maintaining relationships with third

parties     who    sell   Datacard   products         (referred    to   as   “channel

partners”).       Id. at 79:11-80:2; Mattia Decl. ¶ 6; Mattia Decl. Ex.

1.      He traveled extensively for the position and only spent

approximately thirty percent of his time at Datacard’s corporate

offices.     Rosenwinkel Dep. at 832:23-83:24.              Rosenwinkel initially

reported to Kathleen Phillips and later to Patrick Steele.                     Id. at

76:2-77:16.

II.     Performance

        Datacard    asserts   that   it       began    to   have   concerns     about

Rosenwinkel’s performance in 2017.               The record is unclear as to

exactly when those concerns arose, however.                   According to Ellen

Mattia, Senior Human Resources Partner, Steele first told her about

Rosenwinkel’s performance issues in the spring of 2017.                       Mattia

Decl. ¶ 5.        But Steele testified that he first received negative

feedback about Rosenwinkel from two channel partners - Plasco and

Identisys - and from internal sources sometime in the summer of

2017.       Steele Dep. at 75:7-76:12, 115:11-117:7, 123:19-124:4.


        1
       In the interim, Rosenwinkel was promoted to channel account
manager. Id. at 70:7-11. It is undisputed that Rosenwinkel was at
all times an at-will employee. Id. at 75:5-9.

                                          2
Other       Datacard    employees     vaguely     state   that   Rosenwinkel   had

performance issues “[i]n the last year of [his] employment,” Jones

Decl. ¶ 4, “in the early part of 2017,” Ball Decl. ¶ 6, “[o]n

multiple occasions in 2017,” id. ¶ 8, and “in the early months of

2017 ... and several months later.”               Smolinksi Decl. ¶¶ 6, 14.

        Although Steele testified that he had numerous conversations

with        Rosenwinkel    about    his   performance     and    that   Rosenwinkel

understood that he could be fired, Rosenwinkel denies having any

such conversations.2            See Steele Dep. at 41:14-42:14, 75:19-76:10,

124:5-22, 138:17-18; Rosenwinkel Dep. at 140:25-142:14,                    184:21-

185:3.       Rosenwinkel does recall that on September 13, 2017, Steele

vaguely mentioned the need to “get these guys to like you,” but

Rosenwinkel did not know who Steele was referencing and, when

asked, Steele declined to elaborate.                  Rosenwinkel Dep. 137:5-

140:24, 185:9-186:20.              Rosenwinkel also denies causing problems

with any channel partner or that he was ever reprimanded due to his

interactions with those partners.                  Rosenwinkel Decl. ¶¶ 3-10;

Rosenwinkel Dep. at 124:10-125:21, 130:16-132:24, 134:16-135:3,

136:11-24, 140:25-142:14, 149:22-150:3.

        Steele    did     not    document   his   alleged    conversations     with

Rosenwinkel and admits that no other writings reflect Datacard’s

concerns about Rosenwinkel’s performance.                 Steele Dep. at 138:17-


        2
        Due to the disposition of this motion, the court will not
set forth in detail all of the factual disputes regarding
Rosenwinkel’s performance.

                                            3
139:19.       Steele also did not document his conversations with

channel partners or internal employees in which they allegedly

complained about Rosenwinkel.          Id. at 116:3-121:3, 140:23-141:4.

       The only document addressing Rosenwinkel’s performance is his

2017 performance review.3         See Clark Decl. Ex. 3 at 1.       Steele

drafted the review in June 2017, but it covers the period of

Datacard’s 2017 fiscal year - April 1, 2016, to March 31, 2017.

See id. at 1.       Steele gave Rosenwinkel an “Achieving” rating and

commented favorably on Rosenwinkel’s performance throughout the

review.      See Clark Decl. Ex. 3 at 1-3, 5-6, 13-17.      He also noted

that       Rosenwinkel   needed   to    continue   to   improve   “partner

relationships and feeling of trust across the board” and to “re-

establish trust” with channel partners.            Id. at 3, 16.     Those

comments, however, did not reflect concerns about Rosenwinkel’s

performance or ability to establish trust with channel partners,

but instead referenced Datacard’s commitment to improving its

trustworthiness as a company.           See Steele Dep. at 130:8-135:15;

Rosenwinkel Dep. at 80:3-81:6, 167:2-168:22.

III. Jury Duty

       On May 24, 2017, Rosenwinkel notified Steele and Mattia that

he had been summoned to appear for federal grand jury service on


       3
       According to Rosenwinkel, Datacard is a “document-oriented”
company that requires performance issues and related discussions to
be documented in writing. Rosenwinkel Dep. at 27:11-19, 95:7-9;
see also Steele Dep. at 42:15-23.          If true, the lack of
documentation here is curious.

                                        4
June 20.    Mattia Decl. Ex. 2.   Steele responded “Ok we will figure

it out when I return.    It will be what it will be.”    Id.

        On June 23, Rosenwinkel told Steele and Mattia that he had

been selected to serve on the grand jury for at least eleven, and

up to eighteen, months and that he would be required to spend two

to three days per month at the courthouse.       Id. Ex. 3.    He sent

each of them the schedule provided by the court and said that he

would manage his work and travel accordingly.      Id.   According to

Rosenwinkel, Steele and Mattia (and others) reacted negatively to

his jury service, which worried him.       Rosenwinkel Dep. at 19:4-

20:10, 35:12-18, 64:8-25.     Steele and Mattia deny having had any

concerns about Rosenwinkel’s jury service and assert that they

never perceived it to be a problem.4    Steele Dep. at 148:19-152:4;

Mattia Decl. ¶ 12.     Several other people Rosenwinkel claims had

issues with his jury service deny being aware that he was serving

on a jury.    See Jones Decl. ¶ 13; Ball Decl. ¶ 13; Smolinski Decl.

¶ 18.

        Rosenwinkel does not claim that he was subject to additional

negative comments throughout his jury service, but asserts that he

began to feel disconnected because he could not fully participate

in all meetings and industry events.      Rosenwinkel Dep. at 67:25-


        4
        Datacard policy supports jury service over and above what
law requires by ensuring that employees are compensated and
provided benefits during that service. Mattia Decl. Ex. 5. There
is no dispute that Rosenwinkel received all benefits due to him
under that policy.

                                   5
68:6.    Given that he was often out of the office due to the nature

of his job, Steele and others did not specifically note his absence

for jury service.       Steele Dep. at 154:3-155:4; Ball Decl. ¶ 14;

Smolinksi ¶ 19.

IV.     Termination

        In September 2017, Steele discussed ongoing concerns about

Rosenwinkel’s performance with Mattia.      Mattia Decl. ¶ 18.   They

explored the possibility of putting Rosenwinkel on a performance

improvement plan, but concluded that it would be unhelpful to do so

because they believed that Rosenwinkel lacked the ability to

effectively manage and develop client relationships.     Mattia Decl.

¶¶ 19-20; Steele Dep. at 141:5-13.      After consulting further with

the human resources department, Steele ultimately determined that

he needed to terminate Rosenwinkel. Mattia Decl. ¶ 21; Steele Dep.

at 66:3-68:4, 106:25-107:23.

        Steele and Mattia met with Rosenwinkel on September 29, and

terminated his employment.        Mattia Decl. ¶ 22; Steele Dep. at

102:12-103:10.        According to Rosenwinkel, Steele told him that

“[t]hings aren’t working out” and that Datacard “was taking the

business in a different direction.” Rosenwinkel Dep. at 219:14-16.

Rosenwinkel responded that he believed Datacard was terminating him

based on his jury service.        Mattia Decl. ¶ 24; Steele Dep. at

105:2-8; Rosenwinkel Dep. at 220:13-16. Steele denied that was the

case and says that he then told Rosenwinkel he was being terminated


                                    6
for poor performance.       Mattia Decl. ¶ 25; Steele Dep. at 105:2-8.

Rosenwinkel appears to deny that Steele told him his termination

was due to performance issues.            See Rosenwinkel Dep. at 219:1-

220:22.

     On    October   9,    Rosenwinkel    requested,    under   Minn.    Stat.

§ 181.933, that Datacard provide a written statement of the

truthful    reason   for   his   termination.     Datacard      responded   as

follows: “Your customers lost confidence and trust in you and your

colleagues no longer thought you could be successful leading the

business for which you were responsible.”              Mattia Decl. Ex. 4.

Datacard has since elaborated that Rosenwinkel was also terminated

for his “repeated fail[ure] to adhere to Company policies and

procedures, including, for example, repeated instances of poor or

no communication and failure to follow direction and guidelines

from his superiors.”       Minenko Decl. Ex. 5 at 10-11.

V.   This Action

     On    October   24,    2017,   Rosenwinkel   commenced     this    action

alleging retaliatory discharge in violation of the Jury Systems

Improvement Act (JSIA), 28 U.S.C. § 1875, and its Minnesota

counterpart, Minn. Stat. § 593.50.         Datacard now moves for summary

judgment.




                                      7
                             DISCUSSION

I.   Standard

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.    See

id. at 252.

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.    The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.   Celotex, 477

U.S. at 324.    A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”      Fed. R. Civ. P. 56(c)(1)(A).     If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.    Celotex, 477 U.S. at 322-23.




                                  8
II.   Merits

      The JSIA prohibits employers from terminating employment “by

reason of” an employee’s jury service.5    18 U.S.C. § 1875.    An

employee alleging termination due to jury service must prove that

the jury duty was the “but-for” cause for the termination. Crowley

v. Pinebrook, Inc., No. 08-3427, 2010 WL 4963004, at *3 (D. Md.

Dec. 1, 2010)6 (citing Gross v. FBL Fin. Servs., Inc., 557 U.S.

167, 176 (2009) (concluding that requiring that adverse action be

taken “by reason of” a protected activity requires the employee to

prove that the protected activity was the “but-for” cause of the

adverse action)).

      The court finds it appropriate to apply the burden-shifting

framework set forth in McDonnell Douglas v. Green, 411 U.S. 792

(1973), to JSIA claims where, as here, there is no direct evidence

of retaliatory motive.   See Hackney v. Jack Daubert, M.D., P.A.,

No. 11-80856, 2012 WL 1600563, at *8 fn.9 (S.D. Fla. May 7, 2012)

(applying McDonnell Douglas evidentiary framework to JSIA); Papalia

v. Milrose Consultants, Inc., No. 09-9257, 2011 WL 6937601, at *13


      5
        The JSIA and Minn. Stat. § 593.50 are similarly worded, so
the court will construe them coextensively, as is traditionally the
case in the employment discrimination context. See Clearwater v.
Indep. Sch. Dist. No. 166, 231 F.3d 1122, 1124 n.2 (8th Cir. 2000)
(Title VII and MHRA); Elkharwily v. Mayo Holding Co., 84 F. Supp.
3d 917, 928 (D. Minn. 2015) (Title VII and state retaliation
claim).
      6
        The Eighth Circuit Court of Appeals has yet to analyze the
JSIA, so the court turns to cases outside this jurisdiction for
guidance.

                                 9
(S.D.N.Y. Dec. 29, 2011) (same); Shaffer v. ACS Gov’t Servs., Inc.,

454 F. Supp. 2d 330, 334-35 (D. Md. 2006) (same); see also Lors v.

Dean, 746 F.3d 857, 867 (8th Cir. 2014) (applying McDonnell Douglas

to retaliation claim under the ADA).

       Under McDonnell Douglas, Rosenwinkel must first establish a

prima facie case of discrimination by showing that: (1) he engaged

in statutorily protected activity, (2) he suffered an adverse

employment action, and (3) there was a causal connection between

the adverse employment action and the protected activity.                EEOC v.

Kohler Co., 335 F.3d 766, 772 (8th Cir. 2003).               If he establishes

a prima facie case, the burden shifts to Datacard to produce “a

legitimate, non-retaliatory reason” for terminating Rosenwinkel.

Id. at 773.       If Datacard satisfies its burden, Rosenwinkel must

then    present    evidence   that   Datacard’s        proffered    reason    is

pretextual.    Id.

       A.    Prima Facie Case

       There is no question that Rosenwinkel meets the first two

elements of his prima facie case: he engaged in statutorily

protected    activity   by    serving     on    a   grand   jury   and   he   was

terminated.    The parties dispute, however, whether Rosenwinkel has

established a causal connection between his jury service and his

termination.

       The   court   finds    that   the       temporal     proximity    between

Rosenwinkel’s jury service and his termination is sufficient to


                                     10
meet the causal requirement.           Datacard terminated Rosenwinkel’s

employment during his jury service, which means that the adverse

action     coincided   with   the     protected    activity.       Under   these

circumstances, and viewing the facts in the light most favorable to

Rosenwinkel, he has established the final element of his prima

facie case.     See Rath v. Selection Research, Inc., 978 F.2d 1087,

1090 (8th Cir. 1992) (“The requisite causal connection may be

proved circumstantially by proof that the discharge followed the

protected activity so closely in time as to justify an inference of

retaliatory motive.”); see also Shaffer, 454 F. Supp. 2d at 335

(finding that the causal element satisfied where plaintiff was

fired while serving grand jury duty).

      B.     Non-Retaliatory Reason for Termination

      An     employer’s       burden      of      showing      a   legitimate,

nondiscriminatory reason for termination is not onerous.               Bone v.

G4S Youth Servs., LLC, 686 F.3d 948, 954 (8th Cir. 2012). Datacard

has provided sufficient evidence to meet this low burden by

submitting testimony questioning Rosenwinkel’s performance. Thus,

the   burden    shifts    back   to    Rosenwinkel    to    demonstrate     that

Datacard’s proffered explanation is pretextual, and that his jury

service is the true reason for his termination.

      C.     Evidence of Pretext

      Pretext is “typically shown by evidence that the employer’s

‘explanation is unworthy because it has no basis in fact,’ or that


                                        11
‘a prohibited reason more likely motivated’ the adverse employment

action.”    Chambers v. Travelers Cos., Inc., 668 F.3d 559, 567 (8th

Cir. 2012) (quoting Torgerson v. City of Rochester, 643 F.3d 1031,

1047 (8th Cir. 2011)).         “Pretext can also be demonstrated by

showing    that   the   employer   shifted   its   explanation,   that   the

employee received a favorable review shortly before termination or

that the employer deviated from policies.”            Sieden v. Chipotle

Mexican Grill, Inc., 846 F.3d 1013, 1017 (8th Cir. 2017).

        Rosenwinkel has set forth ample facts credibly challenging

Datacard’s stated reasons for terminating him.           First, there are

genuine questions as to the accuracy and extent of the performance

issues identified by Datacard, which served as the basis for its

stated decision to terminate Rosenwinkel.             The court will not

repeat each material fact in dispute, but notes that there are

many.     Of particular note is Rosenwinkel’s positive performance

review submitted just a few months before his termination and the

lack of documentation regarding his alleged poor performance.              A

jury, and not the court, must consider those facts and decide

whether Datacard’s stated reasons for it adverse employment action

were pretextual.

        Second, Datacard’s reasons for terminating Rosenwinkel have

expanded, if not shifted, over time.          According to Rosenwinkel,

Steele initially told him that Datacard was simply taking the

business in a different direction.            Datacard thereafter told


                                     12
Rosenwinkel that he was terminated for poor performance.                Then,

during discovery, Datacard disclosed that Rosenwinkel was also

terminated for failing to follow company policy.            It may well be

that    Datacard   has   simply    elaborated    on   its   decisions     for

terminating Rosenwinkel as time has gone on rather than changed its

rationale, but a jury must determine which is the case.

       Third, the court cannot disregard Rosenwinkel’s testimony that

certain Datacard employees - including his supervisor and HR

manager - made negative comments about his jury service.          Although

some of those comments may seem innocuous, a jury could conclude

otherwise. Given the facts in dispute with respect to pretext, the

court simply cannot conclude as a matter of law that Rosenwinkel’s

jury service was not the but-for cause of his termination.              As a

result, the court must deny summary judgment.



                                  CONCLUSION

       Accordingly, based on the above, IT IS HEREBY ORDERED that the

motion for summary judgment [ECF No. 19] is denied.



Dated: April 9, 2019


                                           s/David S. Doty
                                           David S. Doty, Judge
                                           United States District Court




                                      13
